Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 3 June 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



St Petersburg June 3d. 1814

Not having heard from you by the last Mail on which I calculated we are all very much disappointed at it and very impatient to hear of your safe arrival at Stockolm—
I am in the midst of confusion on account of Chareles who is order’d out immediately by Dr. Galloway and to be put on a milk and Vegetable Diet I fear this will displease you on account of the expense but as the Dr. thought it absolutely essential I have not hesitated to do it, before it was too late.
The Countess has just been here to mourn about the state of affairs which she is told is deplorable for us, particularly for you who she supposes will have to pass the whole Summer at Gottenburg and do no business to be done as there are to be no Commissioners appointed and that there will certainly be no Peace her information is I hope not very correct though she said it was from the old quarter.
Charles is much better than he was, and at School, but talks a great deal of his Papa and how much he wishes he would write him a letter he says you are much more indulgent than I am and that he loves you best both of which I believe to be true for my anxiety to keep him in the same course of study that you did obliges me sometimes to appear severe he seems to have the same contempt for the abilities of the Sex as George had at his age.
We have recieved the Presidents Message on the repeal of the Embargo I do not understand it, or only partially it seems to me to be a puzzle.
God Bless you and Spite of all present appearances grant you success in your undertaking is the ardent Prayer of your very affectionate
L. C.